ACCEPTED
                                                                                                      05-15-00622-CV
                                                                                           FIFTH COURT OF APPEALS
                                                                                                      DALLAS, TEXAS
                                                                                                5/15/2015 11:11:12 AM
                                                                                                           LISA MATZ
                                                                                                               CLERK


                                 EKVALL & BYRNE, L.L.P.
                                      ATTORNEYS AND COUNSELORS

                                                                               FILED IN
                                           4450 SIGMA ROAD             5th COURT OF APPEALS
                                               SUITE 100                    DALLAS,
                                                                             TELEPHONETEXAS
                                                                                        (972) 239-0839
ERIK E. EKVALL                            DALLAS, TEXAS 75244                 FACSIMILE (972) 960-9517
EEKVALL@EKVALLBYRNE.COM                                                5/15/2015 11:11:12 AM
                                                                               LISA MATZ
                                                                                 Clerk
                                           May 15, 2015

VIA EFILING
Ms. Lisa Matz
Clerk of the Court
Fifth Court of Appeals
600 Commerce St., Suite 200
Dallas, TX 75202

         Re:       Cause No. 05-15-00622-CV
                   In re Progressive County Mutual Insurance Company
                   Our File No. 45-340


Honorable Fifth Court of Appeals,

       Relator, Progressive County Mutual Insurance Company, submits this status letter to
inform the Court that it was notified this morning by telephone by the 101st District Court
coordinator that the underlying proceeding is not being called to trial next week due to the
Relator's pending Petition for Writ of Mandamus. To Relator's knowledge, no formal order has
been entered to that effect.

       Should you need any anything further from Relator regarding this matter, we would be
happy to assist.


                                              Sincerely,

                                              Erik E. Ekvall

                                              Erik E. Ekvall
                                              State Bar No. 06507022
EEE/mm
Encl.
cc:   Hon. Staci Williams              VIA FACSIMILE 214-413-4233
      Jill Herz                        VIA FACSIMILE 214-745-1156
      Mike Bassett                     VIA FACSIMILE 214-219-9456